       Case 2:18-cv-00862-BAT Document 35 Filed 03/28/19 Page 1 of 3




1
2

3
4

5
6

7                                                                          Hon. Brian A Tsuchida
8

9                               UNITED STATES DISTRICT COURT
10                            WESTERN DISTRICT OF WASHINGTON
11                                           AT SEATTLE
12                                          )
13   OSCAR LEE OLIVE, IV., an individual    )     Docket No. 2:18-cv-00862-BAT
                                            ) DECLARATION
14                  Plaintiff,              )
15          vs.                             )
                                            )
16   HAYLEY MARIE ROBINSON, an              )
     individual,
17                                          )
             and                            )
18
                                            )
     JUSTUS KEPEL, an individual, and Does
19   1-20 inclusive                         )
                                            )
20
                                            )
21                  Defendants.             )
                                            )
22
                                            )
23                                          )
24                                      DEFENDANT

25         I, OSCAR LEE OLIVE IV, under penalty of perjury pursuant to the laws of the State of
26   Washington, declare and states as follows:

27
28   Plaintiff’s DECLARATION                   - !1 -            Oscar Olive (Plaintiff) Parties
                                                                 101 N. Ocean Drive Suite 132
                                                                 Hollywood, FL 33019
                                                                 850-319-9023
      Case 2:18-cv-00862-BAT Document 35 Filed 03/28/19 Page 2 of 3



      1. I am over the age of eighteen (18) and competent to testify therein. I make this
1
2        declaration based on my personal knowledge.

3     2. I am representing myself Pro Se, in the above-entitled action.
4
      3. The information sought in the discovery is essential to provide factual support for claims of
5
         Defamation against Plaintiff.
6

7     4. On Jan 29, 2019, I sent Plaintiff’s First Set of Interrogatories, Admissions and Requests for

8        Production via process server to Defendant Robinson at her home address.
9
      5. Attached hereto as Exhibit “A” is a true and correct copy of Interrogatories, Admissions
10
         and Requests for Production, incorporated herein by this reference.
11
12    6. On February 26, 2019, I sent an email that asked if Defendant Robinson would have the

13       First Set of Interrogatories, Admissions and Requests for Production completed by the
14
         March 1, 2019 due date. On February 27, 2019, Defendant Robinson replied by saying “she
15
         would have them completed by the following week.”
16

17    7. Attached hereto as Exhibit “B” is a true and correct copy of the email sent to Defendant
18       Robinson on February 26, 2019. It is also the response from Defendant Robinson February
19
         27, 2019.
20
      8. On March 3, 2019 at 11:25am I sent an additional email asking when the Defendant
21
22     Robinson would have the First Set of Interrogatories, Admissions and Requests for
23     Production completed as told by her in the Exhibit “B” email.
24
      9. Attached hereto as Exhibit “C” is a true and correct copy of the email sent to Defendant
25
26       Robinson on March 3, 2019 asking which date the requested First Set of Interrogatories,

27       Admissions and Requests for Production will be competed by and if no reply that a CR26i
28   Plaintiff’s DECLARATION                     - !2 -             Oscar Olive (Plaintiff) Parties
                                                                    101 N. Ocean Drive Suite 132
                                                                    Hollywood, FL 33019
                                                                    850-319-9023
       Case 2:18-cv-00862-BAT Document 35 Filed 03/28/19 Page 3 of 3



          call would be made the following day March 5, 2019 at 12:00pm (Pacific standard time).
1
2     10. On March 3, 2019 at 5:27pm the Defendant Robinson replied three hours and 27 minute

3       late stating the First Set of Interrogatories, Admissions and Requests for Production would be
4
        completed by Friday, March 8, 2019.
5
      11. As instructed on the email Exhibit “C” I stated I would setup a CR26i phone call the next
6

7       day (March 5, 2019) at 12:00pm (Pacific standard time) if I did not receive a email by

8       12:00pm March 4, 2019.
9
      12. At 12:04pm (Pacific standard time) March 5, 2019 I called Defendant Robinson and
10
        received no answer.
11
12    13. As of March 11, 2019 I have received no reply from Defendant Robinson regarding the

13        First Set of Interrogatories, Admissions and Requests for Production that were due on
14
          March 1, 2019.
15
16

17   Dated: March 11, 2019                                Respectfully submitted,
18

19
20

21
22
                                                  By:     _______________________________
23                                                        Oscar Lee Olive, IV
24
                                                          Plaintiff, In Pro Per
25                                                        Oscar.L.Olive@gmail.com
26
                                                          (850) 319-9023
27
28   Plaintiff’s DECLARATION                     - !3 -              Oscar Olive (Plaintiff) Parties
                                                                     101 N. Ocean Drive Suite 132
                                                                     Hollywood, FL 33019
                                                                     850-319-9023
